 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the “Agreement”) is dated and effective as of
September 14, 2008, by and between Napster, Inc., a Delaware corporation,
(“Employer”) and [_________], an individual resident of the State of California
(“Employee”).
 
RECITALS:
 
A. Best Buy Co., Inc., a Minnesota corporation (“Best Buy”), Puma Cat
Acquisition Corp., a Delaware corporation and a wholly-owned subsidiary of Best
Buy (“Merger Sub”) and Employer have entered into an Agreement and Plan of
Merger, dated as of even date herewith (the “Merger Agreement”), pursuant to
which Best Buy will acquire Employer by merging Merger Sub with and into
Employer, with Employer continuing as the surviving corporation and a
wholly-owned subsidiary of Best Buy (the “Merger”).
 
B. Following the closing of the Merger, Best Buy and Employer desire to continue
to employ Employee, and Employee desires to continue his employment with
Employer, all in accordance with the terms hereof.
 
C. Employer and Employee are entering into this Agreement, which provides for
the terms and conditions of Employee’s employment and replaces and supersedes in
all respects Employee’s Existing Agreement (as defined below), expressly subject
to, and effective solely upon, the closing of the Merger.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
herein contained, Employer and Employee agree as follows:
 
1.
Definitions.

 

 
1.1.
“Affiliate” means any present or future entity that controls, is controlled by,
or is under common control with Employer as of the applicable time. For purposes
of this Agreement, Affiliate includes Best Buy, and any action that can or may
be taken by Employer or Employer’s Board of Directors may also be taken by Best
Buy, whether or not so expressly stated, and Best Buy is an intended third party
beneficiary of, and will be entitled to enforce the provisions of, this
Agreement.

 

 
1.2.
“Cause” for termination of Employee’s employment with Employer means the
occurrence of one or more of the following events:

 

 
1.2.1.
Dishonesty in the performance of Employee’s duties for Employer or its
Affiliates;

 

 
1.2.2.
Knowing and material violation of Employer’s policies and procedures in effect
from time to time which results in a material adverse effect on Employer and
which, to the extent a cure is reasonably possible, remains uncured ten (10)
days after written notice of such violation is given to Employee;

 

 
1.2.3.
Willful and continued failure to satisfactorily perform, or gross negligence in
the performance of, Employee’s duties after receipt of written notice that
specifically identifies the areas in which Employee’s performance is deficient
and which remains uncured thirty (30) days after such written notice is given to
Employee;


 
 

--------------------------------------------------------------------------------

 
 

 
1.2.4.
Willful actions (or willful failures to act) in bad faith by Employee with
respect to Employer that materially impair Employer’s business, goodwill or
reputation;

 

 
1.2.5.
Employee’s conviction of a felony or any crime involving an act of dishonesty,
moral turpitude, deceit or fraud, or the commission of acts that would
reasonably be expected to result in such conviction;

 

 
1.2.6.
Employee’s current use of illegal substances; or

 

 
1.2.7.
any material violation by Employee of any agreement to which Employee and
Employer or any Affiliate of Employer are parties which remains uncured ten (10)
days after written notice of such violation is given to Employee.

 
In the event that there exists Cause (as defined above) for termination of
Employee’s employment, Employer may terminate Employee’s employment and this
Agreement immediately, upon written notification of such termination for Cause,
given to Employee by Employer or by any individual or individuals Employer
authorizes to act on its behalf.
 

 
1.3.
“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

 
1.4.
“Disability” shall have the same meaning as ascribed to such term in Employer’s
disability income insurance program, as the same may be amended or modified from
time to time. The determination of whether a Disability exists shall be made by
the same entity as has been designated in said program to make such
determinations for purposes of said program.

 

 
1.5.
“Effective Date” means the date of the closing of the Merger.

 

 
1.6.
“Existing Agreement” means that certain Employment Agreement, dated as of
[__________], by and between Employer and Employee, including all exhibits,
agreements and plans referred to therein.

 

 
1.7.
“Good Reason” for Employee’s resignation from employment with Employer means:

 

 
1.7.1.
a forced relocation of the place for Employee’s performance of duties reasonably
requiring a move in Employee’s residence;

 

 
1.7.2.
a material breach by Employer or its Affiliates of this Agreement or any other
agreement under which Employee provides services to Employer or its Affiliates;

 

 
1.7.3.
conduct by Employer that could reasonably be expected to expose Employee to
material personal liability or other material adverse legal consequences; or

 

 
1.7.4.
a material diminution of Employee’s base compensation or of the nature or scope
of Employee’s duties or responsibilities in effect immediately after the
Effective Date with respect to the business conducted by Employer, whether
Employer remains a separate corporation, is combined with Best Buy or one of its
Affiliates, or becomes an operating division of Best Buy or one of its
Affiliates.

 
Notwithstanding the foregoing, however, any condition or conditions otherwise
set forth in this Section 1.7 shall not constitute Good Reason for termination
unless both (a) Employee provides written notice to Employer of the condition
claimed to constitute grounds for Good Reason within ninety (90) days of the
initial existence of such condition, and (b) the condition is not remedied
within thirty (30) days of such notice. In addition, in all events the
termination of Employee’s employment shall not constitute a termination for Good
Reason unless such termination occurs less than one (1) year following the
initial existence of the condition claimed to constitute grounds for Good
Reason.

 
2

--------------------------------------------------------------------------------

 
 

 
1.8.
“Invention” means any invention, discovery, improvement, concept or idea,
whether or not patentable or copyrightable, including but not limited to
computer software and hardware, technology, machines, devices, processes,
methods, techniques and formulae, generated, conceived or reduced to practice by
Employee alone or in conjunction with others, relating to the business of
Employer or its Affiliates, during or after working hours, while employed by
Employer.

 

 
1.9.
“Willful” means all dishonest, willful, deliberate, or intentional acts or
omissions; provided, however, that no act, or failure to act, on Employee’s part
shall be considered Willful unless done, or omitted to be done, by Employee in
bad faith and without reasonable belief that Employee’s action or omission was
in, or not opposed to, the best interest of Employer or its Affiliates.

 
2.
Employment. Subject to the closing of the Merger and effective as of the
Effective Date, Employer hereby employs Employee as [____________], and Employee
accepts such employment and agrees to perform services for Employer and its
Affiliates for the period and upon the other terms and conditions set forth in
this Agreement.

 
3.
Term. The term of this Agreement shall commence on the Effective Date and,
unless terminated at an earlier date in accordance with Section 9 hereof, shall
continue thereafter for a period ending March 3, 2012. Thereafter, the term of
this Agreement may be extended only upon written agreement of Employee and
Employer. Unless otherwise provided herein, the terms of Sections 6, 7.2 (only
with respect to Inventions conceived or made by Employee during the period of
his employment with Employer or its Affiliates), 8, 9, and 10 hereof shall
survive the expiration or termination of this Agreement for any reason.

 
4.
Duties.

 

 
4.1.
Employee shall serve Employer and its Affiliates faithfully and to the best of
his ability, and devote his full business time, attention and efforts to the
business and affairs of Employer and its Affiliates during normal business hours
(and outside normal business hours as reasonably required) during the term of
this Agreement, subject to holidays, leave and other paid time off taken in
accordance with Employer’s plans and programs. The duties of Employee shall
primarily consist of, but shall not be limited to, the management, operation and
oversight of Employer’s business, including without limitation all
responsibilities historically associated with Employee’s role as [_________] of
Employer.

 

 
4.2.
In addition, Employee shall have such duties consistent with Employee’s position
as are reasonably assigned Employee pursuant to Employer’s annual goal setting
and appraisal processes, as such processes may be amended from time to time.


 
3

--------------------------------------------------------------------------------

 
 

 
4.3.
Employee shall comply with all written policies of Employer, or of Best Buy
generally applicable to executives of Best Buy, that are not inconsistent with
this Agreement.

 

 
4.4.
During the term of this Agreement, and except for services with respect to
charitable or non-profit organizations that do not unreasonably interfere with
Employee’s duties and/or responsibilities to Employer and its Affiliates,
Employee shall not perform services for, or take an active management role in,
or become a member of the board of directors or similar body for, any other
corporation, firm, entity or person without the prior written approval of
Employer (which approval of Employer shall not be unreasonably withheld if
Employee requests to become a member of the board of directors or similar body
of a company that does not compete with Employer, Best Buy, or any of their
respective Affiliates).

 
5.
Compensation.

 

 
5.1.
Base Salary. As compensation for the services to be rendered by Employee under
this Agreement, Employer shall pay to Employee an annual base salary of
[$________], which salary shall be paid in accordance with Employer’s normal
payroll procedures and policies, but not less frequently than in biweekly
installments. Employee’s salary shall be subject to review by Employer in
accordance with Employer’s salary review procedures as in effect from time to
time and not less frequently than on an annual basis; provided that Employer may
not decrease Employee’s base salary.

 

 
5.2.
Short-Term Incentive Compensation. Employee shall be eligible for short-term
incentive compensation with an incentive target of 30% of base salary and a
maximum incentive payout of two times the target (60% of base salary). With
respect to the short-term incentive compensation opportunity for the remainder
of fiscal year 2009 (the fiscal year ending February 28, 2009), (a) the
incentive formula will be based on Best Buy enterprise financial performance
goals currently in effect for peer executives employed by Best Buy or any of its
subsidiaries, (b) the short-term incentive compensation amount will be pro rated
from the Acceptance Date with respect to the Offer under the Merger Agreement
(as such terms are defined in the Merger Agreement) to February 28, 2009, and
(c) such compensation will be payable only if the Acceptance Date is on or
before December 31, 2008. With respect to the short-term incentive compensation
opportunity for fiscal year 2010 (March 1, 2009 to February 27, 2010) and any
subsequent fiscal years covered by this Agreement, the incentive formula will be
based on Employer financial performance goals (i.e., revenue growth and
operating income or free cash flow actual results against fiscal year targets)
and on Employee performance goals (against individual objectives) as reasonably
established by David Morrish, EVP of Best Buy, in consultation with Employer’s
Chief Executive Officer and Advisory Board. Future short term incentive goals
and targets shall be reasonably established such that target levels of
performance are reasonably attainable. To be entitled to any short-term
incentive compensation amounts, Employee must be employed by Employer on the
last day of the fiscal year to which such compensation relates. Any short-term
incentive compensation amounts actually payable to Employee for a particular
fiscal year shall be paid to Employee within 2 ½ months following the end of the
Employer’s fiscal year to which such compensation relates, whether or not
Employee is employed on the payment date.

 

 
5.3.
Employer Restricted Stock Awards. In connection with the Merger and pursuant to
the terms of the Merger Agreement, each share of Employer’s common stock granted
to Employee under the Employer’s 2001 Stock Plan (the “2001 Plan”) as a
restricted stock award that is outstanding at the Effective Time shall be
assumed by Best Buy or an Affiliate and be converted into the right to receive
cash consideration having a value equal to the Merger Consideration as defined
in the Merger Agreement (such cash consideration, the “Assumed Equity Value”).
The Assumed Equity Value will be paid in installments as set forth on, and on
(or not later than thirty (30) days following) the corresponding dates set forth
on, Schedule 5.3 hereto; provided that, except as provided in Section 9.5.2.4,
Employee remains continuously employed by Best Buy or any of its affiliates
(including, without limitation, the Employer) through the corresponding payment
date set forth on Scheduled 5.3 (for purposes of clarity, Employee need only be
employed on such date set forth on Schedule 5.3 even if the actual payment is
made later in the 30-day period provided for above).


 
4

--------------------------------------------------------------------------------

 
 

 
5.4.
Long-Term Incentive Award. As soon as practicable after the Effective Date, Best
Buy will grant to Employee a Long-Term Incentive Award as described in Schedule
5.4 hereto, to be evidenced by an Award Agreement substantially in the form
attached as Exhibit B hereto.

 

 
5.5.
Stock Option Award. Contingent upon approval by the Compensation Committee of
the Best Buy Board of Directors, Best Buy will grant to Employee an option or
options to purchase an aggregate [_____] shares of Best Buy common stock, to be
evidenced by a Stock Option Award Agreement substantially in the form attached
as Exhibit C hereto. These stock options will be granted under Best Buy’s 2004
Omnibus Stock and Incentive Plan and will be subject to all of the terms and
conditions of such Plan and the applicable Stock Option Award Agreement. The
first vesting period of such options will be no later than the first anniversary
of the date of grant by the Compensation Committee with all subsequent vesting
dates measured from such date of grant, all as approved by the Compensation
Committee of the Best Buy Board of Directors. If any approval of the
Compensation Committee required under this Section 5.4 is not obtained by
February 28, 2009, Employee may terminate this Agreement, with immediate effect,
for “Good Reason.”

 

 
5.6.
Participation in Benefit Plans. Employee will be entitled to participate in such
benefit plans and programs as are established by Best Buy or Employer, from time
to time, to the extent that his position, title, tenure, salary, age, health and
other qualifications make him eligible to participate; provided that for a
period of twelve (12) months from the Effective Date, any such plans and
programs shall, in the aggregate, provide benefits to Employee that are not less
favorable in the aggregate to Employee than the benefits in effect with respect
to Employee immediately prior to the Merger, it being understood that the
foregoing shall not require Employer to maintain any particular employee benefit
plan, and that Employer shall not be required to maintain the same stock option
or employee stock purchase plans as Employer maintained prior to the Merger.
Employee’s participation in any benefit plans or programs shall be subject to
the provisions, contributions, rules and laws applicable thereto.

 

 
5.7.
Expenses. Employer shall pay or reimburse Employee for all travel and other
out-of-pocket expenses reasonably incurred by him in the performance of his
duties under this Agreement, subject to Best Buy’s usual and customary
documentation policies for reimbursement of business expenses.


 
5

--------------------------------------------------------------------------------

 
 

 
5.8.
Vacation. During the term of this Agreement, Employee shall be entitled to
annual vacation on the same basis as in effect with respect to Employee
immediately prior to the Merger.

 
6.
Confidential Information.

 

 
6.1.
Employee shall not divulge, furnish or make accessible to anyone or use in any
way (other than for the business of Employer or any of its Affiliates) any
confidential or secret knowledge or information of Employer or any of its
Affiliates which Employee has acquired or become acquainted with or shall
acquire or become acquainted with prior to the termination of the period of his
employment by Employer (including employment by Employer or any of its
Affiliates), whether developed by himself or by others, including, without
limitation, any trade secrets, confidential or secret designs, processes,
formulae, plans, devices or material (whether or not patented or patentable) of
Employer or any of its Affiliates, financial results or condition, business
plans or projections of Employer or any of its Affiliates, any confidential
customer lists of Employer or any of its Affiliates, any confidential or secret
development or research work of Employer or any of its Affiliates, any lists of
potential investments or acquisitions contemplated by Employer or any of its
Affiliates, any plans, proposals or strategies of Employer or its Affiliates to
expand, merge or engage in a business combination or relationship or any other
confidential or secret aspects of the business of Employer or any of its
Affiliates. Employee acknowledges that the above-described knowledge or
information constitutes a unique and valuable asset of Employer and its
Affiliates, as the case may be, acquired at great time and expense by Employer,
its predecessors and its Affiliates, as the case may be, and that any disclosure
or other use of such knowledge or information other than for the sole benefit of
Employer or any of its Affiliates would be wrongful and could cause irreparable
harm to Employer and its Affiliates, as the case may be.

 

 
6.2.
The foregoing obligations of confidentiality, however, shall not apply to any
knowledge or information which (i) is now publicly known or which, through no
act or omission of Employee, becomes publicly known, (ii) Employee rightfully
possessed without an obligation of confidentiality before the date of this
Agreement, or (iii) Employee divulges, furnishes or discloses in a truthful
response to a lawful and valid subpoena or other legal process.

 

 
6.3.
The confidentiality obligation of Employee shall remain in effect as long as the
knowledge or information retains its confidential or secret nature.

 
7.
Ventures; Assignment of Inventions.

 

 
7.1.
Ventures. If, during the term of this Agreement, Employee is engaged in or
associated with the planning or implementing of any project, event, publication,
program or venture involving Employer or any of its Affiliates, or their
respective trademarks or intellectual property, and a third party or parties,
all rights in the project, event, publication, program or venture, to the extent
that such rights may be claimed by Employee or Employer or any of its
Affiliates, shall belong to Employer or its Affiliates, as the case may be.
Except as approved by Employer’s Board of Directors, Employee shall not be
entitled to any interest in such project, program or venture or to any
commission, finder’s fee or other compensation in connection therewith other
than the compensation to be paid to Employee as provided in this Agreement.


 
6

--------------------------------------------------------------------------------

 
 

 
7.2.
Assignment of Inventions.

 

 
7.2.1.
Employee agrees that all Inventions made during his employment by Employer are
the exclusive property of Employer.

 

 
7.2.2.
Employee further agrees that he will:

 

 
7.2.2.1.
promptly and fully disclose and describe all Inventions in writing to an officer
of, or other person designated by, Employer and such disclosure shall include,
if requested, a detailed report of the procedures employed and the results
achieved by Employee; and

 

 
7.2.2.2.
give Employer and its Affiliates all assistance they require to perfect, protect
and use its worldwide rights to Inventions, including, but not limited to,
signing all documents, doing all things and supplying all information that
Employer may deem necessary or desirable to: (i) transfer or record the transfer
of Employee’s entire right, title and interest in Inventions to Employer; and
(ii) enable Employer and its Affiliates to obtain and maintain patent, copyright
or trademark protection for Inventions anywhere in the world.

 

 
7.2.3.
Notwithstanding anything to the contrary in this Section 7.2, Employee and
Employer agree that the provisions of this Section 7.2 requiring assignment of
Inventions to Employer do not apply to any Invention that was developed by
Employee entirely on Employee’s own time and without use of equipment, supplies,
facilities or trade secret information of Employer or any of its Affiliates,
unless (a) the Invention relates (i) directly to the business of Employer or any
of its Affiliates, or (ii) to Employer’s or any of its Affiliates actual or
demonstrably anticipated research or development or (b) the Invention results
from any work performed by Employee for Employer or any of its Affiliates.

 

 
7.3.
Copyrights. Employee agrees that Employer will own all copyrightable works
created by Employee relating to the business of Employer and its Affiliates
developed during his employment as “works made for hire” to the full extent
provided for under U.S. or foreign law. To the extent any work of Employee does
not qualify as a “work made for hire”, Employee agrees to assign all U.S. and
foreign trademark, copyright, mask work registration, and other registrations
and rights pertaining to that work to Employer.

 
8.
Non-Solicitation. Throughout the term of Employee’s employment by Employer or
its Affiliates and for a period of twelve (12) months following the termination
of Employee’s employment, Employee will not, directly or indirectly, employ,
solicit for employment, or advise or recommend to any other person, firm or
corporation that they employ or solicit for employment any employee of Employer
or any of its Affiliates. The parties hereto agree that Employer may suffer
irreparable harm from a breach by Employee of the covenants or agreements
contained in this Section 8, and that monetary damages may be inadequate to
compensate Employer for any such breach. Accordingly, Employee agrees that in
the event of any breach by Employee of this Section 8, Employer or its
Affiliates, successors or assigns shall be entitled to temporary and permanent
injunctive relief to enforce or prevent any violations of this Section 8 and
that such relief may be granted without the necessity of proving actual damages.
Such injunctive or equitable relief shall be in addition to and not in lieu of
any right to recover money damages for any such breach.


 
7

--------------------------------------------------------------------------------

 
 
9.
Termination.

 

 
9.1.
Death, Disability. This Agreement shall terminate prior to the expiration of the
term set forth in Section 3 hereof or of any extension thereof:

 

 
9.1.1.
Immediately upon the date of Employee’s death; or

 

 
9.1.2.
Immediately upon the date that Employee is unable to perform his duties
hereunder due to a Disability.

 

 
9.2.
Termination Without Cause or Resignation for Good Reason. This Agreement shall
terminate prior to the expiration of the term set forth in Section 3 hereof or
of any extension thereof if Employee’s employment is terminated by Employer
without Cause or Employee resigns for Good Reason.

 

 
9.3.
Resignation Without Good Reason. This Agreement shall terminate prior to the
expiration of the term set forth in Section 3 hereof or of any extension thereof
if Employee resigns for any reason other than Good Reason. Any resignation
pursuant to this Section 9.3 shall be effective thirty (30) days after Employee
provides written notice to Employer of Employee’s intention to resign. Any
resignation in accordance with this Section 9.3 shall not be deemed a breach by
Employee of this Agreement.

 

 
9.4.
Termination For Cause. This Agreement shall terminate prior to the expiration of
the term set forth in Section 3 hereof or of any extension thereof if Employee
is terminated by Employer for Cause. Any termination pursuant to this Section
9.4 shall be effective immediately upon written notice from Employer to
Employee.

 

 
9.5.
Effect of Termination.

 

 
9.5.1.
In the event Employee’s employment is terminated for any reason prior to or upon
expiration of the term of this Agreement provided in Section 3 hereof or any
extension thereof, Employer shall be obligated to pay Employee his salary,
accrued and unpaid vacation, and benefits through the date of termination
(including any notice periods), and unreimbursed expenses incurred prior to the
date of termination in accordance with Section 5.7 hereof.

 

 
9.5.2.
In the event Employee’s employment is terminated by Employer without Cause or
Employee resigns for Good Reason pursuant to Section 9.2, then in addition to
any amounts that may be due pursuant to Section 9.5.1 hereof:

 

 
9.5.2.1.
Employer will pay Employee a lump sum cash amount equal to Employee’s highest
annual base salary rate in effect at any time in the preceding year, such amount
to be paid within thirty (30) days following such termination of employment;
provided, however, that notwithstanding anything to the contrary in this Section
9.5.2.1, if Employee’s termination of employment is not a separation from
service within the meaning of Section 409A of the Code and the regulations and
other published guidance thereunder (including §1.409A-1(h)), then, if required
in order to comply with the provisions of Section 409A of the Code and avoid the
imputation of any tax, penalty or interest thereunder, payment of the lump sum
cash amount shall be delayed until such a separation from service occurs and
shall be paid within thirty (30) days following the date of such separation from
service;


 
8

--------------------------------------------------------------------------------

 
 

 
9.5.2.2.
Until a separation from service occurs, Employee shall be entitled to
participate in benefit plans and programs as provided in Section 5.6 hereof. If
Employee elects, following a separation from service, to continue his health
insurance coverage under COBRA, Employer will reimburse Employee for the cost of
the premiums during the first twelve (12) months of such coverage; and any
period of Employee’s COBRA continuation coverage for which the cost is
reimbursed by Employer will count toward the eighteen (18) month duration of
available continuation coverage, as provided under Federal law, and any similar
coverage under applicable State law;

 

 
9.5.2.3.
Employer will be obligated to pay Employee within thirty (30) days following
such termination of employment (or if later, the date of Employee’s separation
from service) a lump-sum amount equal to the greater of (i) the incentive target
under the short-term incentive plan described in Section 5.2 hereof for the year
in which such termination occurs, pro rated to the date of termination, or (ii)
Employer’s reasonable estimate at the time of termination of employment of the
actual amount payable under the short-term incentive plan described in Section
5.2 hereof for the year in which such termination occurs, pro rated to the date
of termination;

 

 
9.5.2.4.
Any unvested portion of the Assumed Equity Value shall become vested upon such
termination of employment and shall be paid within thirty (30) days following
such termination;

 

 
9.5.2.5.
the terms of the Long-Term Incentive Award described in Section 5.4 hereof
(including the Award Agreement) shall govern whether any amounts shall be
payable thereunder upon such termination; and

 

 
9.5.2.6.
the terms of the stock option award described in Section 5.5 hereof (including
the terms of Best Buy’s 2004 Omnibus Stock and Incentive Plan and Employee’s
Stock Option Award Agreement thereunder) shall govern whether any portion of
such award shall be exercisable upon such termination.

 

 
9.5.2.7.
As a condition to the severance benefits described in this Section 9.5.2,
Employee will enter into an agreement releasing all claims against Employer and
its Affiliates, in the form attached as Exhibit A hereto, and all applicable
rescission periods shall have expired without exercise. Employer’s obligations
under this Section 9.5.2 immediately shall cease if Employee materially breaches
any of the covenants in Sections 6, 7, 8 and 9.7 hereof.

 

 
9.5.3.
In the event Employee’s employment is terminated prior to or upon expiration of
the term of this Agreement provided in Section 3 hereof or any extension
thereof, other than a termination described in Section 9.5.2 hereof, then in
addition to any amounts that may be due pursuant to Section 9.5.1 hereof:


 
9

--------------------------------------------------------------------------------

 
 

 
9.5.3.1.
the terms of the short-term incentive plan described in Section 5.2 hereof shall
govern whether any incentive shall be payable in the year of termination;

 

 
9.5.3.2.
the terms of the Employer restricted stock awards described in Section 5.3
hereof (including the terms of the 2001 Plan and Employee’s restricted stock
award agreement(s) thereunder) shall govern whether any amounts shall be payable
thereunder upon such termination;

 

 
9.5.3.3.
the terms of the Long-Term Incentive Award described in Section 5.4 hereof
(including the Award Agreement) shall govern whether any amounts shall be
payable thereunder upon such termination;

 

 
9.5.3.4.
the terms of the stock option award described in Section 5.5 hereof (including
the terms of Best Buy’s 2004 Omnibus Stock and Incentive Plan and Employee’s
Stock Option Award Agreement thereunder) shall govern whether any portion of
such award shall be exercisable upon such termination; and

 

 
9.5.3.5.
thereafter, no salary, incentive, or any other benefits or amounts shall be
payable or extended by Employer to Employee, except as required by Federal or
State law or to the extent the Employee’s rights to such benefits or amounts
were earned on the date of termination.

 

 
9.5.4.
All amounts payable to Employee pursuant to Section 9.5.1, Section 9.5.2 and
Section 9.5.3 shall be paid without regard to whether Employee has taken or
takes actions to mitigate damages.

 

 
9.6.
Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Employee (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii)
would be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then Employee’s benefits under this Agreement or otherwise
payable to Employee shall be either delivered in full (without Employer paying
any portion of the Excise Tax due upon such payment), or delivered as to such
lesser extent which would result in no portion of such benefits being subject to
the Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by Employee on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code. Unless Employer and Employee otherwise
agree in writing, any determination required under this Section 9.6 shall be
made in writing by Employer’s or an Affiliate’s independent public accountants
(the “Accountants”), whose determination shall be conclusive and binding upon
Employee and Employer for all purposes. For purposes of making the calculations
required by this Section 9.6, the Accountants may make reasonable assumptions
and approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Section 280G and 4999 of the
Code. Employer and Employee shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section 9.6. Employer shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 9.6.


 
10

--------------------------------------------------------------------------------

 
 

 
9.7.
Surrender of Records and Property. Upon termination of his employment for any
reason, Employee shall deliver promptly to Employer all records, manuals, books,
blank forms, documents, letters, manuscripts, letter head, business cards,
memoranda, notes, notebooks, reports, data, tables, calculations,
computers/PDAs, security/ID cards, keys, computer files, cell phones, pagers,
parking permits, company credit cards, financial statements or records, budgets
or business plans or copies thereof, that are the property of Employer or any of
its Affiliates and all other property, trade secrets and confidential
information of Employer or any of its Affiliates, including, but not limited to,
all documents which in whole or in part contain any trade secrets or
confidential information of Employer or any of its Affiliates, which in any of
these cases are in his possession or under his control, provided, however, that
Employee may retain his personal rolodex, address books, information relating to
Employee’s compensation or benefits or relating to reimbursement of expenses and
any agreement relating to the terms of Employee’s employment with Employer.

 
10.
Miscellaneous.

 

 
10.1.
Governing Law. Recognizing that Employer is a wholly-owned subsidiary of Best
Buy, this Agreement shall be governed by and interpreted under the laws of the
State of Minnesota without regard to its or any other jurisdiction’s conflict of
laws provisions, except to the extent any of the provisions of California Labor
Code are applicable. The parties hereby expressly consent and submit to the
exclusive jurisdiction of either the federal or state district courts located in
Minneapolis, Minnesota.

 

 
10.2.
Entire Agreement. Once the Effective Date occurs, this Agreement, in conjunction
with any exhibits, schedules, addenda, amendments, or other attachments hereto,
contains the entire agreement between the parties and supersedes all prior
agreements, negotiations, oral understandings, representations, warranties, and
courses of conduct and dealing with respect to the subject matter hereof and
shall control any conflicting similar provision in any other agreement, plan or
program to which Employee may previously have been a party or participant in
connection with his employment; provided that all of Employee’s existing rights
to indemnification with respect to any action or omission to act occurring or
allegedly occurring prior to the Effective Date shall remain unaffected and
undiminished as a result of the execution of this Agreement. Subject to the
occurrence of the Effective Date, this Agreement supersedes and replaces in its
entirety the Existing Agreement, which shall be of no further force and effect,
and Employer shall have no liability or obligations thereunder. In the event the
Merger Agreement is terminated and the Effective Date therefore does not occur,
this Agreement will be void and will create no rights and impose no liabilities
or obligations on Employer or Employee.

 

 
10.3.
Withholding Taxes. Employer may withhold from any benefits payable under this
Agreement all federal, state, city or other taxes as shall be required pursuant
to any law or governmental regulation or ruling.

 

 
10.4.
Code Section 409A. Notwithstanding any provision of this Agreement to the
contrary, if the Employee is a “specified employee” as defined in Section 409A
of the Code, the Employee shall not be entitled to any payments upon a
termination of Employee’s employment until the earlier of (i) the date which is
six (6) months after Employee’s separation from service (as such term is defined
in Section 409A of the Code and the regulations and other published guidance
thereunder) for any reason other than death, or (ii) the date of the Employee’s
death. Any amounts otherwise payable to the Employee following a termination of
employment that are not so paid by reason of this Section 10.4 shall be paid as
soon as practicable, and in any event within thirty (30) days, after the date
that is six (6) months after Employee’s separation from service (or, if earlier,
the date of Employee’s death). The provisions of this Section 10.4 shall only
apply if, and to the extent, required to comply with Section 409A of the Code.
To the extent that any reimbursements pursuant to Section 5.6 or Section 9.5.2.2
are taxable to Employee, any reimbursement payment due to Employee pursuant to
such provisions shall be paid to Employee on or before the last day of the
Employee’s taxable year following the taxable year in which the related expense
was incurred. The reimbursements pursuant to Section 5.6 or Section 9.5.2.2 are
not subject to liquidation or exchange for another benefit and the amount of
such reimbursements that Employee receives in one taxable year shall not affect
the amount of such reimbursements that Employee receives in any other taxable
year.


 
11

--------------------------------------------------------------------------------

 
 

 
10.5.
Amendments. This Agreement, or any provisions hereof, may not be amended,
supplemented, waived, or modified in any way, except by a written instrument
signed by individuals authorized by the parties hereto.

 

 
10.6.
Assignment. This Agreement may not be assigned, delegated, or subcontracted in
whole or in part by either party without first obtaining the other party’s
express written consent; provided, however, that Employer may assign, delegate,
or subcontract this Agreement in whole or in part to a present or future
Affiliate without obtaining Employee’s express written consent, provided that
such present or future Affiliate expressly assumes the obligations of Employer
under this Agreement, and provided further, that in the event of a sale or other
transfer of all or substantially all of the assets or business of Employer with
or to any other individual(s) or entity that is not an Affiliate, this Agreement
shall be binding upon and inure to the benefit of such successor and such
successor shall discharge and perform all the promises, covenants, duties, and
obligations of Employer hereunder. Any assignment, delegation, or subcontract
not complying with the terms of this Section 10.6 shall be null and void. In the
event of a proper assignment, delegation, or subcontract, this Agreement shall
inure to the benefit of and be binding upon each of the parties and their
respective successors, assigns, heirs, executors, administrators, trustees,
legal representatives, delegatees, and subcontractees.

 

 
10.7.
Waiver. Failure by either party to this Agreement to enforce or insist upon
compliance with any provision of this Agreement shall not be construed as a
waiver of its right to enforce or insist upon compliance with such provision, or
other provisions in the future. A waiver by either party of a breach of any of
the provisions of this Agreement shall not be construed as a waiver of any
subsequent breach by either party. Neither party shall be deemed to have waived
any of its rights, powers, or remedies pursuant to this Agreement unless such
waiver is contained in a written instrument signed by Employee or an authorized
officer of Employer, as applicable.

 

 
10.8.
Injunctive Relief. Employee agrees that it would be difficult to compensate
Employer fully for damages for any violation of the provisions of Sections 6, 7,
and 8 of this Agreement. Accordingly, Employee specifically agrees that Employer
may be entitled to temporary and permanent injunctive relief to enforce such
provisions of this Agreement. This provision with respect to injunctive relief
shall not, however, diminish the right of Employer to claim and recover damages
in addition to injunctive relief.


 
12

--------------------------------------------------------------------------------

 
 

 
10.9.
Severability. To the extent any provision of this Agreement shall be invalid or
unenforceable, it shall be considered deleted herefrom and the remainder of such
provision and of this Agreement shall be unaffected and shall continue in full
force and effect. In furtherance and not in limitation of the foregoing, should
the duration or geographical extent of, or business activities covered by, any
provision of this Agreement be in excess of that which is valid and enforceable
under applicable law, then such provision shall be construed to cover only that
duration, extent or activities which may validly and enforceably be covered.
Employee acknowledges the uncertainty of the law in this respect and expressly
stipulates that this Agreement be given the construction which renders its
provisions valid and enforceable to the maximum extent (not exceeding its
express terms) possible under applicable law.

 

 
10.10.
Notices. All notices, requests, demands, approvals, consents, and other
communications which are required or may be given hereunder shall be (i) in
writing; (ii) addressed to the parties as set forth below, unless a party
notifies the others of a change of address (in which case the latest noticed
address shall be used); and (iii) deemed to have been duly given: (a) upon
delivery thereof, if hand-delivered, (b) three (3) business days after being
sent by first-class mail, postage prepaid, (c) one (1) business day after
delivery to a recognized overnight courier for next-business-day delivery, or
(d) upon receipt thereof if transmitted by facsimile or other electronic means,
provided receipt thereof is verified by the sender.

 
Notices To Employee:
[______________]
 
[______________]
 
[______________]



Notices To Employer or Best Buy:
Best Buy Co., Inc.
 
Attn: General Counsel
 
7601 Penn Avenue South
 
Richfield, MN 55423
 
Fax: 612-292-2323




 
10.11.
Representations and Warranties. Each party represents and warrants to the other
that (i) such party has the full right, power, and authority to enter into this
Agreement and to perform the acts required of it hereunder; (ii) the execution
of this Agreement by such party, and the performance by such party of its
obligations and duties hereunder, do not and will not violate any agreement to
which such party is a party or by which it is otherwise bound; (iii) such party
will comply with all laws, rules, and regulations in performing its obligations
pursuant to this Agreement; and (iv) when executed and delivered by such party,
this Agreement will constitute the legal, valid and binding obligation of such
party, enforceable against such party in accordance with its terms.

 

 
10.12.
Intellectual Property. Employee acknowledges that he is not acquiring any right,
title, or interest in Employer’s trademarks, trade names, service marks,
copyrights, patents, ideas, concepts, designs, specifications, models,
processes, software systems, technologies, and other intellectual property owned
or developed by Employer, its Affiliates, and Employer’s and its Affiliates
employees, contractors, or consultants.


 
13

--------------------------------------------------------------------------------

 
 

 
10.13.
Public Announcements. Except for Employee’s role (if any) in helping Employer
prepare and make any filings with the SEC reasonably required with respect to
this Agreement, Employee shall not make any public announcement (including, but
not limited to any statement, comment, press release, or web site posting)
regarding this Agreement or the parties’ relationship unless Employee obtains
Employer’s prior express written consent.

 

 
10.14.
Indemnification. Employer and Best Buy each hereby agree to indemnify Employee
and hold Employee harmless to the maximum extent provided under the by-laws or
other organizational documents of Employer immediately prior to the Closing, or
Best Buy, as applicable, or, if applicable state law provides the opportunity to
afford greater protections to Employee, to the maximum extent permitted under
applicable state law, against and in respect of any and all actions, suits,
proceedings, claims, demands, judgments, costs, expenses (including reasonable
attorneys’ fees), losses and damages resulting from Employee’s good faith
performance of Employee’s duties and obligations with Employer, Best Buy or
their respective Affiliates. This obligation shall survive the termination of
Employee’s employment with Employer, Best Buy or their respective Affiliates.

 

 
10.15.
Limitation on Causes of Action. Neither party hereto may raise a claim of any
nature relative to this Agreement (other than a claim brought in response to or
pendent to a claim brought by the other party hereto) after the earlier of (i)
the end of any period provided by the applicable statue of limitations or (ii)
the date two (2) years after the termination or expiration of this Agreement or
any extension thereof.

 

 
10.16.
Remedies. No remedy made available to Employer by any of the provisions of this
Agreement is intended to be exclusive of any other remedy, and each and every
remedy shall be cumulative and in addition to every other remedy available to
Employer at law or in equity.

 

 
10.17.
Interpretation. This Agreement and each and every term and condition herein has
been cooperatively and mutually drafted and shall not be construed or
interpreted more strictly against either party. In the event of a conflict
between any term in the body of this Agreement and any exhibit, schedule, or
attachment, the terms of the body of this Agreement shall prevail. The words
“herein,” “hereof,” hereunder,” “hereto,” and other words of similar import
refer to this Agreement as a whole, including the schedules, exhibits, and
attachments hereto, as the same may from time to time be amended or
supplemented, and not to any particular section, subsection, or clause contained
in this Agreement. Whenever necessary or proper herein, the singular imports the
plural or vice versa, and masculine, feminine, and neuter expressions are
interchangeable. Unless otherwise specifically indicated, the word “including”
shall always be interpreted as though immediately followed by the phrase “but
not limited to.” Unless otherwise explicitly stated: (i) a reference in an
exhibit, schedule, or attachment to a Section refers to the appropriate numbered
Section within such exhibit, schedule, or attachment, (ii) all other references
to a Section refer to the appropriate numbered Section in the body of this
Agreement, and (iii) all references to a Section include the subsections of the
referenced Section.

 

 
10.18.
No Third Party Beneficiaries. This Agreement and the rights and obligations
created under it shall be binding upon and inure solely to the benefit of the
parties hereto and their respective successors and permitted assigns, and except
as otherwise expressly set forth in this Agreement, the parties do not intend to
confer upon any other person any right, remedy, or claim under or by virtue of
this Agreement.


 
14

--------------------------------------------------------------------------------

 
 

 
10.19.
Headings. The headings contained in this Agreement are for reference purposes
only and shall not be considered in interpreting the meaning of or application
of law to this Agreement.

 

 
10.20.
Counterparts. This Agreement may be executed in any number of counterparts, each
of which, when so executed, shall be deemed an original, but all of said
counterparts taken together shall constitute one and the same instrument.

 

 
10.21.
Facsimile Signatures. This Agreement may be executed and delivered by facsimile.
Any facsimile signatures shall have the same legal effect as manual signatures.

 
[The remainder of this page has been intentionally left blank.]

 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.


NAPSTER, INC.
       
By:
     
Name:
     
Title:
 



Employee represents that he has read carefully and fully understands the terms
of this Agreement, and that he has consulted with an attorney prior to signing
this Agreement. Employee acknowledges that he is executing this Agreement
voluntarily and knowingly and that he has not relied on any representations,
promises, or agreements of any kind made to Employee in connection with
Employee’s decision to accept the terms of this Agreement, other than those set
forth in this Agreement. Employee acknowledges that he has been informed that
attorneys representing Employer do not represent Employee personally.
 
[___________]
     
Date: September 14, 2008


 
16

--------------------------------------------------------------------------------

 

Schedule 5.3
 
Employer Restricted Stock Award Payment Schedule




Participant
 
 
Payment at
Effective
Date
 
 
Payment at
1/1/2009
 
 
Payment at
1st Anniv.
of Effective
Date
 
 
Payment at
1/1/2010
 
 
Payment at
1/1/2011
 
 
Payment at
1/1/2012
 
[___________]
 
$
[_____]*
 
$
[______
]
$
[______
]
$
[______
]
$
[_____
]
$
[______
]




*
The amount payable at the Effective Date represents the aggregate amount payable
with respect to that portion of Employee’s restricted stock award(s) that vests
as a result of and concurrent with the occurrence of a Change of Control (as
defined in the 2001 Plan). To the extent such vesting occurs prior to the
Effective Date, such payment will not be made (to avoid duplication of payment),
because (i) a portion of such shares will have been withheld to satisfy
applicable tax withholding obligations and (ii) Employee will otherwise have
received or become entitled to receive payment of the Offer Consideration or
Merger Consideration with respect to any of such shares that are tendered by
Employee pursuant to the Offer or cancelled in the Merger, as the case may be.


 
17

--------------------------------------------------------------------------------

 

Schedule 5.4
 
Long-Term Incentive Award
 
The following is a summary of the material terms of the Long-Term Incentive
Award. The Long-Term Incentive Award will be subject to and governed by the
terms and conditions of the Award Agreement (substantially in the form attached
as Exhibit B). This Schedule 5.4 is qualified in its entirety by such Award
Agreement.


Long-Term Incentive Award


You will be eligible to receive a one-time Long-Term Incentive Award (“Incentive
Award”) pursuant the Award Agreement, based on the Award Target Value described
below. Any Incentive Award that is earned will be payable in the form of cash.


Plan Participant
 
Award Target Value
 
Maximum 
Incentive Award*
     
$
[_______
]
$
[________
]



*  You may earn from 0%-200% of the Award Target Value depending on satisfaction
of performance goals.


You may earn 0% - 200% of the Award Target Value (described above) based on
achievement of specific performance goals, based on Napster results, during the
period March 1, 2009 through March 3, 2012. The performance goals will be
mutually determined by C. Gorog and D. Morrish, and approved by the Best Buy
Controllership Team. At the end of the performance period, whether and the
extent to which the performance goals have been achieved will be determined
based on audited financial statements prepared by Employer, in accordance with
GAAP, and approved by the Controllership Team. The performance goals and results
may be adjusted, in limited circumstances, at the discretion of the
Controllership Team. The following is a sample performance table that would be
applied with respect to the agreed upon performance metric(s) to determine the
amount of the Incentive Award that is earned:


Performance Metric
Actual as % of Plan
 
% of Award Target Value Earned
200.0% or greater
 
200%
0% - 199.9%
 
Same percentage (0% - 199.9%) as
Actual Performance compared to Plan



Illustration of Payment Calculation:


[Award Target Value]
X
[% of Award Target
Value Earned]
=
[Incentive Award
Earned]



In order to earn any Incentive Award, you must remain continuously employed by
Employer through the end of the performance period (March 3, 2012), except as
provided in the Award Agreement.

 
18

--------------------------------------------------------------------------------

 

Exhibit A
 
Waiver and General Release
 
(California)
 
1. In consideration for severance benefits payable to Employee under Section
9.5.2 of that certain Employment Agreement (“Agreement”) dated and effective as
of September 14, 2008, by and between Napster, Inc., a Delaware corporation,
(“Employer”) and [_______], an individual resident of the State of California
(“Employee”), Employee, on his own behalf and on behalf of his heirs,
successors, assigns, and attorneys agrees to forever and does forever give up,
release, and discharge any and all known and unknown claims, demands, actions,
liability, damages, and/or rights of any kind that he has and/or may have from
the beginning of time through the date that he signs this Waiver and General
Release, against Employer or Best Buy Co., Inc., a Minnesota corporation (“Best
Buy”), and/or any former and current parents, affiliates, subsidiaries, related
companies, predecessors, successors, assigns, officers, directors, shareholders,
employees, agents, attorneys, consultants, insurers, and other representatives
of Employer or Best Buy (all such entities and persons hereafter being referred
to collectively in this Waiver and General Release as “Released Parties”).
Employee’s release includes, but is not limited to, the following areas or types
of claims: Title VII of the Civil Rights Act of 1964; the Age Discrimination in
Employment Act, as amended; the Civil Rights Act of 1991; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Equal
Pay Act; 42 U.S.C. §§ 1981, 1983 & 1985; the Older Workers’ Benefits Protection
Act; California Unruh Civil Right Act, The California Family Rights Act (Govt.
Code § 12945.2 et. seq.), the California Fair Employment and Housing Act (Govt.
Code § 12900 et. seq.), as amended; failure to accommodate; reprisal;
retaliation; retaliatory discharge; invasion of privacy; personal injury of any
kind; breach of contract; unjust enrichment; tortious interference with
contract; libel; slander; defamation; wrongful termination of employment;
intentional infliction of emotional distress; negligent infliction of emotional
distress; negligent hiring; negligent retention; negligent supervision; any
other negligence; vicarious liability; assault; battery; promissory estoppel;
equitable estoppel; compensatory damages, liquidated or punitive damages,
damages for emotional distress or pain and suffering, back pay, front pay,
attorneys’ fees, costs, and/or disbursements, unpaid benefits; any other
statutory, tort, civil rights, contractual, and/or common law claims; and all
claims arising out of and/or related to Employer or Best Buy, including matters
concerning Employee’s employment.
 
Notwithstanding anything to the contrary in this Waiver and General Release,
this release does not include (i) Employee’s right to seek unemployment
compensation benefits and/or any other benefits that cannot by law be waived
and/or released; (ii) Employee’s rights with respect to equity-based awards
previously granted by Best Buy or its affiliates to Employee, to the extent that
such awards continue after the termination of Employee’s employment in
accordance with the applicable terms of such awards (and subject to any limited
period in which to exercise such awards following such termination of
employment); (iii) Employee’s rights to indemnification and/or payment of
attorneys’ fees and expenses pursuant to the Agreement or the Employer’s (or any
of its affiliates’) articles of incorporation, bylaws, or other organizational
documents, under any written indemnification agreement, or under applicable law;
(iv) any rights Employee may have to insurance coverage for any losses, damages
or expenses (including, but not limited to, attorneys’ fees, to the extent
otherwise provided) that Employee may in the future incur with respect to his or
her service as an employee, director, or officer of the Employer or any of its
affiliates; (v) any rights to continued medical or dental coverage that Employee
may have under COBRA (or similar applicable state law); (vi) Employee’s rights
to the severance and other benefits payable under Section 9.5.2 and Section
9.5.3 of the Agreement in accordance with the terms of the Agreement; and (vii)
any rights to payment of vested benefits that Employee may have under a
retirement or other benefit plan sponsored or maintained by Best Buy or its
affiliates. Employee does not waive any claims that may arise after he signs
this Waiver and General Release.
 
 
19

--------------------------------------------------------------------------------

 
 
2. Employee certifies, acknowledges and agrees that he has been afforded and
received from Employer and Best Buy all rights, entitlements and protections due
him in accordance with the Family and Medical Leave Act of 1993 (“FMLA”) as of
the date of this Waiver and General Release, and at all times before, and that
he has suffered no harm, injury, damages, or losses compensable under the FMLA;
nor does he have a legal claim, demand, cause of action or right of recovery
under the FMLA as against Employer or Best Buy as of the date of this Waiver and
General Release.
 
Employee also certifies that he has received all wages earned by him and owed to
him by Best Buy, including but not limited to all earned vacation, paid time
off, bonuses, commissions, overtime, expenses or other earnings or payments
owed, less appropriate withholdings, through the date he signs this Waiver and
General Release.* 
 
3. In furtherance of Employee’s waiver, release, acquittal and discharge of the
Released Parties from “any and all claims, actions, charges, complaints,
grievances and causes of action of whatever nature, whether now known or
unknown,” Employee agrees that he fully and forever waives any and all rights
and benefits conferred upon him by the provisions of California Civil Code
Section 1542 which states as follows (parentheticals added):
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR (e.g., Employee)
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR
HER SETTLEMENT WITH THE DEBTOR (e.g., Employer).
 
Employee understands that this means that if, after the Effective Date of this
General Release, he discovers facts different from or in addition to those that
he now knows or believes to be true, his waiver, release, acquittal and
discharge of this General Release shall be effective and shall remain effective
in all respects notwithstanding such different or additional facts or his later
discovery of such different or additional facts.
 
4. Employee agrees and represents that it is within his contemplation that he
may have Claims against the Released Parties of which, at the time of the
execution of this Waiver and General Release, he has no knowledge or suspicion,
but he agrees and acknowledges that this Waiver and General Release extends to
all Claims in any way based upon, connected with or related to his employment,
the cessation of his employment, whether or not known, claimed or suspected by
him .
 
5. Employee understands that he has the right to sign this Waiver and General
Release at any time within twenty-one (21) calendar days from his receipt of
this document. Upon execution, Employee must promptly send this document by
overnight mail to _____________________________________. A copy may be retained
by Employee. Employee also understands that if he signs this Waiver and General
Release, he has the right to revoke the Waiver and General Release at any time
within seven (7) calendar days of his signing it, not including the date of his
signing. Any Notice of Revocation shall be given in writing and sent by
overnight mail no later than the seventh (7th) day following the date Employee
signs this Waiver and General Release. The Notice of Revocation shall be sent to
_____________________. Employee knows that if he rescinds or revokes this Waiver
and General Release, he will not receive the severance benefits from Employer or
Best Buy that are conditioned on this Waiver and General Release becoming
effective.
 

--------------------------------------------------------------------------------

* Modify if all wages, including but not limited to all earned vacation, paid
time off, bonuses, commissions, overtime, expenses or other earnings or payments
owed, less appropriate withholdings, through the date of the Waiver and General
Release have not, in fact, been paid.

 
20

--------------------------------------------------------------------------------

 


6. Employee understands and agrees that, notwithstanding anything to the
contrary in this Waiver and General Release, nothing in this Waiver and General
Release is intended to and/or shall: (a) impose any condition, penalty, or other
limitation affecting Employee’s right to challenge this Waiver and General
Release; (b) constitute an unlawful release or waiver of any of Employee’s
rights under any laws; or (c) prevent, impede, or interfere with Employee’s
ability or right to: (1) provide truthful testimony if under subpoena to do so;
or (2) to respond as otherwise required and/or provided for by law.
Notwithstanding anything to the contrary in any paragraph of this Waiver and
General Release, nothing in this Waiver and General Release is intended to be or
shall be construed as a violation of any law.
 
Employee also understands and agrees that, notwithstanding anything to the
contrary in this Waiver and General Release, nothing in this Waiver and General
Release is intended to or shall prevent, impede, or interfere with Employee’s
ability or right to file any charge or complaint with, or participate in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission, the California Department of Fair Employment and Housing, and/or any
other governmental entity. However, in consideration for the severance benefits
provided by Employer or Best Buy, Employee agrees to give up, release,
discharge, and waive any right he has and/or may have to any victim-specific
relief (including monetary relief) from Employer or Best Buy for any charge,
claim, or complaint filed by him or filed on his behalf by the Equal Employment
Opportunity Commission, the California Department of Fair Employment and
Housing, and/or any other governmental agency.

 
21

--------------------------------------------------------------------------------

 

Exhibit B
 
Form of Award Agreement for Long-Term Incentive Award
 
[See separate document]

 
22

--------------------------------------------------------------------------------

 

Exhibit C
 
Form of Stock Option Award Agreement
 
[See separate document]

 
23

--------------------------------------------------------------------------------

 


BEST BUY CO., INC.
LONG-TERM INCENTIVE AWARD AGREEMENT
Award Date: [__________], 2008



I.
The Award. As of the Award Date set forth above, Best Buy Co., Inc. (“Best Buy”)
grants to you, [________], the right to earn a long-term incentive award (the
“Incentive Award”), on the terms and subject to the conditions contained in this
Award Agreement (this “Agreement”). This Agreement is the Long-Term Incentive
Award contemplated by Section 5.4 of that Employment Agreement by and between
Napster, Inc. (“Napster”) and [_________], dated as of September [ ], 2008, and
Schedule 5.4 thereto. Capitalized terms not defined in the body of this
Agreement are defined in the Addendum to this Agreement.

 

II.
Incentive Award

 

 
2.1
Right to Future Payment of Incentive Award. You have been awarded the right to
receive an Incentive Award upon satisfaction of the terms and conditions
contained in this Section II. The Award Target Value is $[_____]. You may earn
an Incentive Award equal to 0% - 200% of the Award Target Value based on
achievement of Performance Criteria as provided in Section 2.2. The Incentive
Award will be payable in cash when, if and to the extent the Incentive Award is
earned as provided in this Section II.

 

 
2.2
Performance Period; Performance Criteria. The Incentive Award may be earned
during the period (for purposes of this Section II, the “Performance Period”)
beginning on March 1, 2009 and ending on March 3, 2012 (the “Performance Target
Date”), subject to the provisions of Section 2.4 below. The Incentive Award will
become payable as of the Performance Target Date if and to the extent the
Performance Criteria set forth in the attached Performance Criteria Schedule
have been met. If and to the extent the Performance Criteria are not met as of
the Performance Target Date, as set forth in the Performance Criteria Schedule,
your right to receive the Incentive Award will be immediately forfeited. At the
end of the Performance Period, the Controllership Team will measure and/or
validate actual results with respect to each performance metric and will
determine in its sole discretion whether and the extent to which the Performance
Criteria are met. The Controllership Team’s determination shall be final,
conclusive and binding upon you. Any Incentive Award to which you become
entitled under this paragraph will be payable to you within thirty (30) calendar
days after the Performance Target Date.

 

 
2.3
Restrictions. Your right to receive the Incentive Award is subject to the
following restrictions during the Performance Period:

 

 
(a)
Your right to receive the Incentive Award is subject to forfeiture as provided
in this Agreement.

 

 
(b)
Your right to receive the Incentive Award may not be sold, assigned, transferred
or pledged during the Performance Period. You may not transfer the right to
receive the Incentive Award, other than by will or the laws of descent and
distribution, and any such attempted transfer will be void.

 

 
2.4
Forfeiture/Acceleration. 

 

 
(a)
If, prior to the Performance Target Date, your employment is terminated by
reason of death or because you become Disabled, you will be entitled to receive
an Incentive Award equal to 100% of the Award Target Value, regardless of
whether the Performance Criteria have been met. Such Incentive Award will be
payable to you within thirty (30) calendar days after the termination date of
your employment.

 

 
(b)
If, prior to the Performance Target Date, your employment is terminated by
Napster without Cause or you terminate your employment with Napster for Good
Reason, the Performance Period will continue and you will be entitled to receive
an Incentive Award equal to a pro-rata portion, based on the number of Whole
Months you served during the Performance Period, of the Incentive Award that
otherwise would have been earned in accordance with the Performance Criteria
Schedule as of the Performance Target Date. Any Incentive Award to which you
become entitled under this paragraph will be payable to you within thirty (30)
calendar days after the Performance Target Date.


 
 

--------------------------------------------------------------------------------

 



 
(c)
If your employment is terminated during the Performance Period for any other
reason, your rights to any Incentive Award will be immediately and irrevocably
forfeited.

 

 
2.5
Income Taxes. You are liable for any federal and state income or other taxes
applicable upon the vesting and payment of the Incentive Award, and you
acknowledge that you should consult with your own tax advisor regarding the
applicable tax consequences. Upon the payment of the Incentive Award, Best Buy
will withhold from the Incentive Award all applicable taxes required by Best Buy
to be withheld from such payment.

 

III.
Confidentiality. You acknowledge that Best Buy operates in a competitive
environment and that Best Buy has a substantial interest in protecting its
Confidential Information, and in consideration of this Incentive Award, you
agree, during your employment by Best Buy and thereafter, to maintain the
confidentiality of Best Buy’s Confidential Information and to use such
Confidential Information for the exclusive benefit of Best Buy, all in
accordance with Section 6 of the Employment Agreement.

 

IV.
Terms and Conditions. This Agreement does not guarantee your continued
employment or alter the right of Best Buy or its Affiliates to terminate your
employment at any time.

 
BEST BUY CO., INC. 
   
By:
     
EMPLOYEE: 
      
[_________] 


 
2

--------------------------------------------------------------------------------

 


ADDENDUM TO
LONG-TERM INCENTIVE AWARD AGREEMENT


For the purposes hereof the terms used herein will have the following meanings:
 
"Affiliate" will mean a company controlled directly or indirectly by Best Buy,
where "control" will mean the right, either directly or indirectly, to elect a
majority of the directors thereof without the consent or acquiescence of any
third party.
 
"Beneficial Owner" will have the meaning defined in Rule 13d-3 promulgated under
the Securities Exchange Act of 1934, as amended.
 
“Cause” for termination of your employment will mean the occurrence of one or
more of the following events:
 

 
(i)
dishonesty in the performance of your duties for Napster or its Affiliates;

 

 
(ii)
your knowing and material violation of policies and procedures of Napster in
effect from time to time which results in a material adverse effect on Napster
and which, to the extent a cure is reasonably possible, remains uncured ten (10)
days after written notice of such violation is given to you;

 

 
(iii)
your willful and continued failure to satisfactorily perform, or your gross
negligence in the performance of, your duties after receipt of written notice
that specifically identifies the areas in which your performance is deficient
and which remains uncured thirty (30) days after such written notice is given to
you;

 

 
(iv)
willful actions (or willful failures to act) in bad faith by you with respect to
Best Buy or its Affiliates that materially impair Napster’s business, goodwill
or reputation;

 

 
(v)
your conviction of a felony or any crime involving an act of dishonesty, moral
turpitude, deceit or fraud, or the commission of acts that would reasonably be
expected to result in such conviction;

 

 
(vi)
your current use of illegal substances; or

 

 
(vii)
any material violation by you of any agreement to which you and Napster or any
Affiliate of Napster are parties which remains uncured ten (10) days after
written notice of such violation is given to you.

 
A "Change of Control" will be deemed to have occurred if the conditions set
forth in any one of the following paragraphs will have been satisfied:
 

 
(i)
any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of Best Buy representing 50% or more of the combined voting power of
Best Buy's then outstanding securities excluding, at the time of their original
acquisition, from the calculation of securities beneficially owned by such
Person, any securities acquired directly from Best Buy or its Affiliates or in
connection with a transaction described in clause (a) of paragraph III below; or

 

 
(ii)
individuals who at the Award Date constitute the Board and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of Best Buy) whose
appointment or election by the Board or nomination for election by Best Buy's
shareholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors at the Award
Date or whose appointment, election or nomination for election was previously so
approved or recommended, cease for any reason to constitute a majority thereof;
or


 
A-1

--------------------------------------------------------------------------------

 
 

 
(iii)
there is consummated a merger or consolidation of Best Buy with any other
company, other than (a) a merger or consolidation which would result in the
voting securities of Best Buy outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of Best Buy or any Affiliate, at least 50% of the combined
voting power of the voting securities of Best Buy or such surviving entity or
parent thereof outstanding immediately after such merger or consolidation, or
(b) a merger or consolidation effected to implement a recapitalization of Best
Buy (or similar transaction) in which no Person is or becomes the Beneficial
Owner, directly or indirectly of securities of Best Buy representing 50% or more
of the combined voting power of Best Buy's then outstanding securities; or

 

 
(iv)
the shareholders of Best Buy approve a plan of complete liquidation of Best Buy
or there is consummated an agreement for the sale or disposition by Best Buy of
all or substantially all Best Buy's assets, other than a sale or disposition by
Best Buy of all or substantially all of Best Buy’s assets to an entity, at least
50% of the combined voting power of the voting securities of which are owned by
shareholders of Best Buy in substantially the same proportions as their
ownership of Best Buy immediately prior to such sale; or

 

 
(v)
the Board determines in its sole discretion that a change in control of Best Buy
has occurred.

 
Notwithstanding the foregoing, a “Change in Control” will not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of Best Buy immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of Best Buy
immediately following such transaction or series of transactions.
 
“Controllership Team” will mean a group that regularly exercises accounting
controllership functions and reports to or operates under the direction of Best
Buy’s principal accounting officer.
 
"Disabled" will mean that you are unable to perform any of the material and
substantial duties of your regular occupation due to a sickness or injury, and
such inability to perform continues for at least six consecutive months. You
will be deemed disabled for the purposes hereof if you have qualified for long
term disability payments under a long term disability plan maintained by Napster
or, if Napster does not have a long term disability plan in effect at such time,
if you would have qualified for long term disability payments under Best Buy's
long term disability plan had you then been an employee of Best Buy.
 
“Employment Agreement” will mean that Employment Agreement by and between
Napster, Inc. and [_______], dated as of September [ ], 2008
 
“Good Reason” for your resignation from employment with Napster will mean:
 

 
(i)
a forced relocation of the place for your performance of duties reasonably
requiring a move in your residence;

 

 
(ii)
a material breach by Napster or its Affiliates of the Employment Agreement or
any other agreement under which you provide services to Napster or its
Affiliates;

 

 
(iii)
conduct by Napster that could reasonably be expected to expose you to material
personal liability or other material adverse legal consequences; or

 

(iv)
a material diminution of your base compensation or of the nature or scope of
your duties or responsibilities in effect immediately after the Effective Date
with respect to the business conducted by Napster, whether Napster remains a
separate corporation, is combined with Best Buy or one of its Affiliates, or
becomes an operating division of Best Buy or one of its Affiliates.


 
A-2

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, however, any condition or conditions otherwise
set forth above shall not constitute Good Reason for termination unless both
(a) you provide written notice to Napster of the condition claimed to constitute
grounds for Good Reason within ninety (90) days of the initial existence of such
condition, and (b) the condition is not remedied within thirty (30) days of such
notice. In addition, in all events the termination of your employment shall not
constitute a termination for Good Reason unless such termination occurs less
than one (1) year following the initial existence of the condition claimed to
constitute grounds for Good Reason.
 
"Person" will have the meaning defined in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, as amended, except that such term will not
include (i) Best Buy or any of its subsidiaries, (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of Best Buy or any
of its Affiliates, (iii) an underwriter temporarily holding securities pursuant
to an offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the shareholders of Best Buy in substantially the same
proportions as their ownership of stock of Best Buy.
 
“Whole Month” will mean a fiscal month in which you have been employed by Best
Buy or one or more of its Affiliates for at least 15 days.

 
A-3

--------------------------------------------------------------------------------

 


PERFORMANCE CRITERIA SCHEDULE TO
LONG-TERM INCENTIVE AWARD AGREEMENT
Award Date: [__________], 2008


Incentive Award Vesting


The Performance Period is March 1, 2009 through March 3, 2012. The amount of the
Incentive Award earned is determined based on the following metrics:


· [performance metric #1]
· [performance metric #2]


The Incentive Award may be earned based on achievement of Performance Goals
established for each metric, as described in the tables below. No vesting will
occur prior to the Performance Target Date, except as specifically provided in
the Agreement.


Performance Goal #1 – [performance metric]


[describe performance goals and measurement]


Performance Goal # 2 – [performance metric]


[describe performance goals and measurement]

 
A-4

--------------------------------------------------------------------------------

 
 


BEST BUY CO., INC.
STOCK OPTION AWARD AGREEMENT
Award Date: [ ]



I.
The Award. As of the Award Date set forth in the Award Notification accompanying
this award, Best Buy Co., Inc. (“Best Buy”) grants to you an option to purchase
the number of shares of Best Buy common stock set forth in such Award
Notification (the “Option”) at the option price per share set forth in such
Award Notification on the terms and conditions contained in this Long-Term
Incentive Program Award Agreement (this “Agreement”) and the Best Buy Co., Inc.
2004 Omnibus Stock and Incentive Plan (the “Plan”). This Agreement is the Stock
Option Award contemplated by Section 5.5 of that Employment Agreement by and
between Napster, Inc. (“Napster”) and [_______], dated as of September [ ],
2008. Capitalized terms not defined in the body of this Agreement are defined in
the Addendum.

 

II.
Option

 

 
2.1
Duration and Exercisability of Option. You may not exercise any portion of the
Option prior to one year from the Award Date, and the Option expires 10 years
after the Award Date (the “Expiration Date”). You may exercise the Option in
cumulative installments of 25% on and after each of the first four anniversaries
of the Award Date. The entire Option will vest earlier and become exercisable
upon your Qualified Retirement, Disability or death or if, within 12 months
following a Change of Control, your employment is terminated without Cause or
you terminate your employment for Good Reason. The Option may only be exercised
by you during your lifetime, and may not be assigned or transferred other than
by will or the laws of descent and distribution.

 

 
2.2
Exercise and Tax Withholding. The Option may be exercised in whole or in part by
notice to Best Buy (through the Plan administrator or other means as shall be
specified by Best Buy from time-to-time) stating the number of shares to be
purchased under the Option and the method of payment. The notice must be
accompanied by payment in full of the exercise price for all shares designated
in the notice. Payment of the exercise price may be made by cash, check or
delivery of previously owned shares of stock having a Fair Market Value (as
defined in the Plan) on the date of exercise equal to the exercise price, or a
combination thereof. The Option will not be eligible for treatment as a
qualified or incentive stock option for federal income tax purposes. You are
liable for any federal and state income or other taxes applicable upon the grant
or exercise of the Option or the disposition of the underlying shares, and you
acknowledge that you should consult with your own tax advisor regarding the
applicable tax consequences. Upon exercise of the Option, Best Buy will withhold
from the shares that would otherwise be delivered to you a number of shares
having a fair market value equal to the amount of all applicable taxes required
by Best Buy to be withheld or collected upon the exercise of the Option, unless
your notice of exercise indicates your desire to satisfy such withholding
obligations through the payment of cash or the delivery of previously acquired
shares of Best Buy common stock, and such cash or shares are delivered to Best
Buy promptly thereafter. You have no rights in the shares subject to the Option
until such shares are received upon exercise of the Option.

 

 
2.3
Retirement, Disability, Death or Termination. Your employment with the Company
Group may be terminated by your employer at any time for any reason (or no
reason). If your employment is terminated by the Company Group without Cause or
if you resign or otherwise voluntarily terminate your employment with the
Company Group, you will have 60 days from the date of your termination to
exercise the Option, to the extent the Option had vested as of your termination
date. Upon your Qualified Retirement from the Company Group, you will have one
year from the effective date of your retirement to exercise the Option. If you
die while employed by the Company Group, the representative of your estate or
your heirs will have one year from the date of your death to exercise the
Option. If you become Disabled while employed with the Company Group, you will
have one year from the effective date of such classification to exercise the
Option. In no case, however, may the Option be exercised after the Expiration
Date. The Option may not be exercised following termination of your employment
with the Company Group for Cause.

 

 
2.4
Income Taxes. Best Buy shall have the right to deduct from all payments made
under this Agreement any federal, state, or local taxes required by law to be
withheld with respect to such payments.

 

III.
Terms and Conditions. This Agreement does not guarantee your continued
employment or alter the right of the Company Group to terminate your employment
at any time. This Award is granted pursuant to the Plan and is subject to its
terms. In the event of any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern. By your acceptance of this
award, you acknowledge receipt of a copy of the Prospectus for the Plan and your
agreement to the terms and conditions of the Plan and this Agreement.



BEST BUY CO., INC.
   
By:
 

 


--------------------------------------------------------------------------------


 
ADDENDUM TO
STOCK OPTION AWARD AGREEMENT


For the purposes hereof the terms used herein will have the following meanings:
 
"Affiliate" will mean a company controlled directly or indirectly by Best Buy,
where "control" will mean the right, either directly or indirectly, to elect a
majority of the directors thereof without the consent or acquiescence of any
third party.
 
"Beneficial Owner" will have the meaning defined in Rule 13d-3 promulgated under
the Securities Exchange Act of 1934, as amended.
 
“Cause” for termination of your employment will mean the occurrence of one or
more of the following events:
 

 
(i)
dishonesty in the performance of your duties for Napster or its Affiliates;

 

 
(ii)
your knowing and material violation of policies and procedures of Napster in
effect from time to time which results in a material adverse effect on Napster
and which, to the extent a cure is reasonably possible, remains uncured ten (10)
days after written notice of such violation is given to you;

 

 
(iii)
your willful and continued failure to satisfactorily perform, or your gross
negligence in the performance of, your duties after receipt of written notice
that specifically identifies the areas in which your performance is deficient
and which remains uncured thirty (30) days after such written notice is given to
you;

 

 
(iv)
willful actions (or willful failures to act) in bad faith by you with respect to
Best Buy or its Affiliates that materially impair Napster’s business, goodwill
or reputation;

 

 
(v)
your conviction of a felony or any crime involving an act of dishonesty, moral
turpitude, deceit or fraud, or the commission of acts that would reasonably be
expected to result in such conviction;

 

 
(vi)
your current use of illegal substances; or

 

 
(vii)
any material violation by you of any agreement to which you and Napster or any
Affiliate of Napster are parties which remains uncured ten (10) days after
written notice of such violation is given to you.

 
A "Change of Control" will be deemed to have occurred if the conditions set
forth in any one of the following paragraphs will have been satisfied:
 

 
(i)
any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of Best Buy representing 50% or more of the combined voting power of
Best Buy's then outstanding securities excluding, at the time of their original
acquisition, from the calculation of securities beneficially owned by such
Person, any securities acquired directly from Best Buy or its Affiliates or in
connection with a transaction described in clause (a) of paragraph III below; or

 

 
(ii)
individuals who at the Award Date constitute the Board and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of Best Buy) whose
appointment or election by the Board or nomination for election by Best Buy's
shareholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors at the Award
Date or whose appointment, election or nomination for election was previously so
approved or recommended, cease for any reason to constitute a majority thereof;
or


--------------------------------------------------------------------------------


 

 
(iii)
there is consummated a merger or consolidation of Best Buy with any other
company, other than (a) a merger or consolidation which would result in the
voting securities of Best Buy outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of Best Buy or any Affiliate, at least 50% of the combined
voting power of the voting securities of Best Buy or such surviving entity or
parent thereof outstanding immediately after such merger or consolidation, or
(b) a merger or consolidation effected to implement a recapitalization of Best
Buy (or similar transaction) in which no Person is or becomes the Beneficial
Owner, directly or indirectly of securities of Best Buy representing 50% or more
of the combined voting power of Best Buy's then outstanding securities; or

 

 
(iv)
the shareholders of Best Buy approve a plan of complete liquidation of Best Buy
or there is consummated an agreement for the sale or disposition by Best Buy of
all or substantially all Best Buy's assets, other than a sale or disposition by
Best Buy of all or substantially all of Best Buy’s assets to an entity, at least
50% of the combined voting power of the voting securities of which are owned by
shareholders of Best Buy in substantially the same proportions as their
ownership of Best Buy immediately prior to such sale; or

 

 
(v)
the Board determines in its sole discretion that a change in control of Best Buy
has occurred.

 
Notwithstanding the foregoing, a “Change in Control” will not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of Best Buy immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of Best Buy
immediately following such transaction or series of transactions.
 
“Committee” will mean the Compensation and Human Resources Committee of the
Board of Directors of Best Buy or any other committee of the Board designated by
the Board to administer the Plan.
 
“Company Group” will mean, collectively, Best Buy and its Affiliates.
 
"Disabled" will mean that you are unable to perform any of the material and
substantial duties of your regular occupation due to a sickness or injury, and
such inability to perform continues for at least six consecutive months. You
will be deemed disabled for the purposes hereof if you have qualified for long
term disability payments under a long term disability plan maintained by Napster
or, if Napster does not have a long term disability plan in effect at such time,
if you would have qualified for long term disability payments under Best Buy's
long term disability plan had you then been an employee of Best Buy.
 
“Employment Agreement” will mean that Employment Agreement by and between
Napster, Inc. and [_______], dated as of September [ ], 2008
 
“Good Reason” for your resignation from employment with Napster will mean:
 

 
(i)
a forced relocation of the place for your performance of duties reasonably
requiring a move in your residence;

 

 
(ii)
a material breach by Napster or its Affiliates of the Employment Agreement or
any other agreement under which you provide services to Napster or its
Affiliates;

 

 
(iii)
conduct by Napster that could reasonably be expected to expose you to material
personal liability or other material adverse legal consequences; or

 

(iv)
a material diminution of your base compensation or of the nature or scope of
your duties or responsibilities in effect immediately after the Effective Date
with respect to the business conducted by Napster, whether Napster remains a
separate corporation, is combined with Best Buy or one of its Affiliates, or
becomes an operating division of Best Buy or one of its Affiliates.


--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, however, any condition or conditions otherwise
set forth above shall not constitute Good Reason for termination unless both
(a) you provide written notice to Napster of the condition claimed to constitute
grounds for Good Reason within ninety (90) days of the initial existence of such
condition, and (b) the condition is not remedied within thirty (30) days of such
notice. In addition, in all events the termination of your employment shall not
constitute a termination for Good Reason unless such termination occurs less
than one (1) year following the initial existence of the condition claimed to
constitute grounds for Good Reason.
 
"Person" will have the meaning defined in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, as amended, except that such term will not
include (i) Best Buy or any of its subsidiaries, (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of Best Buy or any
of its Affiliates, (iii) an underwriter temporarily holding securities pursuant
to an offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the shareholders of Best Buy in substantially the same
proportions as their ownership of stock of Best Buy.
 
"Qualified Retirement" will mean any termination of employment for retirement on
or after age 60, so long as the employee has served Best Buy continuously for at
least the three (3) years immediately preceding the retirement.


--------------------------------------------------------------------------------


 